DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.
Response to Arguments
Applicant has amended the independent claims to recite the method step of removing material includes forming annular, circumferentially continuous struts “where the struts have circular outer surfaces and circular inner surfaces forming an internal through passage that proceeds continuously from a proximal end to a distal end of the tube, and the circular outer surfaces have an outer diameter equal to the first, outer dimension of the tube wall” and the claims include “wherein the stent retains its radial structural integrity and has no out of plane twisting after the expanding step when the stent is configured to its original, fully expanded configuration.  
Applicant argues that the expanded configuration of the Globerman stent can only be achieved when the stent of figure 14 is expanded beyond the original diameter of the tube from which it was formed. This is not persuasive; Globerman is silent as to 
[0052] FIG. 2 shows adjacent radial rings (1) and (2) of a stent. In the Figure (and in all of FIGS. 2-11) each ring is shown without the longitudinal connections which are provided between adjacent rings. The longitudinal connections are shown, for example, in FIGS. 14-16. Radial rings (1) and (2) are each originally, i.e., before expansion, curved, with the curves of the rings crossing the Z=constant axis of the ring. Each curved ring has dots or points (e.g. dot or point (3) on ring 1, and dots or points (4), (5) and (6) on ring 2, on its curves During outward expansion of the stent, dots (5) and (6) rotate. During the rotation of the dots, no deformation occurs in the dots. During expansion, dot (5) rotates in a 45.degree. angle clockwise manner and dot (6) rotates in a 45.degree. angle counterclockwise manner, thereby resulting in stent geometry shown in FIG. 3.

Applicant argues that due to the structural integrity of the stent, if the stent is expanded to its original tube dimension it will be prone to collapsing.  This is not persuasive, as Globerman does not specify what state the stent is cut it, yet the Globerman stent has an expanded configuration with circular struts that does not collapse. When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse,
Applicant argues that Dolan and Chang lack circumferential hoops. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, Globerman teaches the circumferential hoops, and Dolan and Chang teach that it is known to cut a stent in the fully expanded configuration. 
Applicant argues that if the stents of the prior art are stopped in expansion at the original outer diameter, the struts are not rigid enough because of the radial inward force of the lumen in which the strut is received.  This is not persuasive; the prior art stents are functional in the fully expanded configuration and Examiner sees no evidence that expansion beyond the original outer diameter is required for stent patency.  Likewise, Applicant asserts that the structure of the present application is the only structural arrangement with circular hoops in the structure at its final deployed configuration.  This is not persuasive, Globerman figure 15 has circular hoops in the final deployed configuration. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 10, 12-13, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dolan et al. (Pub. No.: US 2004/0168298) in view of Chang (Pub. No.: US 2007/0073379) and Globerman (Pub. No.: US 2002/0177892). 
Dolan et al. (hereinafter, Dolan) teaches a method of fabricating an intravascular stent (abstract) comprising: providing a thin wall tube 36 having a wall with a first outer dimension equal to that of an expanded configuration of the intravascular stent (para. 29, stent is laser cut in its expanded configuration); removing material from the wall to form geometric patterns through the wall (para. 25, fig. 4) leaving an interconnected lattice (fig. 4); and radially contracting the stent (para. 29) to a contracted configuration having a smaller dimension for storage, delivery, and subsequent deployment (e.g., fig. 1).  The method comprises expanding the contracted configuration of the stent to its original, fully expanded outer dimension when positioned at a desired site in the vascular lumen (e.g., para. 4, 22, 29; figure 4). 
Dolan does not specify that the expanded state at which the stent is cut is the fully expanded configuration of the stent, rather, Dolan states that the stent is cut at an expanded state of unspecified expansion.  Chang teaches cutting a stent in the fully expanded configuration (para. 52, fig. 2A) which allows cutting finer details into the stent and reduces production costs (para. 52).  Therefore it would have been obvious to have cut the Dolan stent at the fully expanded configuration as taught by Chang as an obvious expedient in order to provide finer cutting details for the stent framework and to reduce production costs.  This modification would have occurred using known methods and would have yielded predictable results. 
Dolan does not specify the method step of removing material from the wall to form geometric patterns leaves an interconnected lattice including forming annular, circumferentially continuous struts where the struts have circular outer surfaces and circular inner surfaces forming an internal through passage that proceeds continuously from a proximal end to a distal end of the tube, and the circular outer surface have an outer diameter equal to the first, outer dimension of the tube wall.  Rather, Dolan’s pattern includes annular circumferentially continuous struts (adjacent V-shapes forming a circumferential ring around the perimeter) having an outer diameter equal to the first outer dimension of the tube wall (stent is cut in the expanded state).  Globerman teaches a stent including circumferentially continuous struts where the struts have circular outer surfaces and circular inner surfaces forming an internal through passage that proceeds continuously from a proximal end to a distal end of the tube, and the circular outer surfaces have an outer diameter equal to the first, outer dimension of the tube wall (fig. 15) as a known expanded configuration for an implantable stent.  The stent retains its radial structural integrity and has no out of plane twisting after the expanding step when the stent is configured to its original fully expanded configuration (e.g., Globerman para. 52).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the method of Dolan as cutting a stent patterned as taught by Globerman for the purpose of providing a stent which has a flexible constricted configuration which transforms into a cylinder comprised of substantially rigid rectangular grid geometry (Globerman, para. 61).  This is desirable to provide rigid scaffolding against the body wall while allowing for flexible percutaneous 
For claim 2, Dolan discloses the contracting step includes radially reducing the stent from its fully expanded state to a substantially smaller dimension state (para. 29) after the removing step (para. 29) to become deliverable through the vascular lumen and subsequently deployable at a desired site (e.g., fig. 1).  For claim 6, the method comprises forming the lattice with individual twisted links in the contracted configuration and removing the twist in the links in the expanded configuration (Globerman fig. 14-17, para. 61).   
For claim 10, Dolan discloses a process of fabricating a stent comprising: forming a lattice arrangement that include a series of struts and openings in a wall of a tubular body (e.g., fig. 4); and providing a collapsed state of the tubular body where the links have a distorted configuration (para. 29, stent is fabricated in the expanded configuration and then collapsed, therefore the collapsed configuration is distorted compared to the expanded configuration) and an expanded state of the tubular body wherein the distorted configuration of the links vanishes (para. 29, fig. 4) and the outer diameters of the struts are equal to the outer dimension of the tubular body wall (e.g., fig. 4).  Although Dolan paragraph 29 states the “stent was laser-cut in its expanded configuration”, Dolan does not specify that lattice is formed in a tubular body that has a dimension that is the same as the expanded state, rather, Dolan states that the stent is cut at an expanded state of unspecified expansion.  While it is expected that this includes the fully expanded configuration, Chang additionally teaches cutting a stent in the fully expanded configuration (para. 52, fig. 2A) which allows cutting finer details into 
Dolan does not specify the method step of forming annular, circumferentially continuous struts where the struts have circular outer surfaces having an outer diameter equal to an outer dimension of the tube wall.  Rather, Dolan’s pattern includes annular circumferentially continuous struts (adjacent V-shapes forming a circumferential ring around the perimeter) having an outer diameter equal to the first outer dimension of the tube wall (stent is cut in the expanded state).  Globerman teaches a stent including circumferentially continuous struts having circular outer surfaces having an outer diameter equal to the first, outer dimension of the tube wall (fig. 15) as a known expanded configuration for an implantable stent.  The stent retains its radial structural integrity and has no out of plane twisting after the expanding step when the stent is configured to its original fully expanded configuration (e.g., Globerman para. 52).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the method of Dolan as providing a stent patterned as taught by Globerman for the purpose of providing a stent which has a flexible constricted configuration which transforms into a cylinder comprised of substantially rigid rectangular grid geometry (Globerman, para. 61).  This is desirable to provide rigid scaffolding against the body wall while allowing for flexible percutaneous delivery to the 
For claim 12, the tubular body is collapsible to a reduced dimension for delivery of the stent through an associated body passage (e.g., fig. 1).  For claim 13, the tubular body is expandable to an enlarged dimension for securing the stent in the associated body passage (e.g., para. 4, 22). 
For claim 22, the thin wall tube providing step includes having cylindrical coaxial struts all having the same radial outer surface dimension (Globerman fig. 15).  For claim 23, the thin wall tube providing step further includes interconnecting the coaxial hoops that form a lattice (Globerman, fig. 15).  For claim 24, Globerman teaches forming interconnecting coaxial struts where each strut has an outer surface diameter equal to the outer dimension of the tubular body wall (fig. 15).    

Claims 4-5, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dolan et al. (Pub. No.: US 2004/0168298) in view of Chang (Pub. No.: US 2007/0073379) and Globerman (Pub. No.: US 2002/0177892), as applied supra, further in view of Sarac et al. (Pub. No.: US 2007/0199360).
The combination of Dolan, Chang, and Globerman is explained supra, however, the combination does not specify the contracting step includes placing the stent in a flexible tube and reducing the dimension the flexible tube in order to contract the stent therein.  Sarac et al. (hereinafter, Sarac) teaches compressing an intraluminal stent (fig. 3-5) by placing the stent in a flexible tube 330 and reducing the dimension of the flexible tube (para. 33) in order to contract the stent therein (para. 33, fig. 5).  It would have been obvious to modify the contracting step of the Dolan method to include 
For claim 5, Sarac teaches the contracting step further includes placing the stent in a truss structure 330 that when axially stretched (fig. 4), shrinks the stent in an axisymmetric, uniform fashion to its contracted configuration (e.g., para. 27).  For claim 5, Sarac teaches use of sleeve 330 and uniform contraction (para. 27).  For claim 15, Sarac teaches the deforming step includes axisymmetrically reducing the dimension of the tubular body (para. 27). 

Claims 11, 16-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Globerman (Pub. No.: US 2002/0177892) in view of in view of Chang (Pub. No.: US 2007/0073379).
For claim 16, Globerman discloses a process of fabricating a stent comprising: forming a lattice arrangement that include a series of struts and openings in a wall of a tubular body (fig. 14-17, para. 69-74), providing annular, circumferentially continuous struts with circular outer surfaces having an outer diameter equal to an outer dimension of the tubular body wall (fig. 15, 17).  Globerman discloses providing a collapsed state of the tubular body where the links have a distorted configuration (14, 16); and providing an expanded state of the tubular body that is no greater than the wall of the tubular body (figure 15, 17).  In the expanded state all radial outer surfaces of the links lie in an outer perimeter cylindrical surface portion of a virtual, continuous cylinder (fig. 15, 17, 
It is unclear which state the Globerman stent is laser cut in (para. 69-74), thus it is unclear whether Globerman’s forming step includes forming annular, circumferentially continuous struts having circular outer surfaces having an outer diameter equal to the first, outer dimension of the tube wall.  This structure corresponds to the expanded configuration seen in figure 15 and 17, however, it is unclear whether the Globerman stent is laser cut in the expanded state.  Chang teaches laser cutting in the fully expanded state (para. 52), thus it would have been obvious to one of ordinary skill in the art to have provided the Globerman stent as laser cut in the fully expanded state, as taught by Chang, as an obvious expedient to manufacture the Globerman stent.  This desirably allows cutting finer details and reduces production costs (Chang, para. 52). 
For claim 11, the lattice arrangement is formed in a tubular body that has a dimension that is the same as the expanded state (Chang, para. 52).  For claim 17, tubular body is collapsible to a reduced dimension for delivery of the stent through an associated body passage (Globerman, fig. 14, 16).  For claim 18, the tubular body is expandable to an enlarged dimension for securing the stent in the associated body passage (Globerman fig. 15, 17).  For claim 21, the distorted configuration of the struts vanishes in the expanded state of the tubular body (fig. 14-17).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Globerman (Pub. No.: US 2002/0177892) in view of Chang (Pub. No.: US .
Globerman in view of Chang is explained supra, however, the combination does not specify the method steps of surrounding the tubular body in a sleeve and reducing a cross-sectional dimension of the sleeve and uniformly deforming the tubular body to the reduced dimension, wherein the deforming step includes axisymmetrically reducing the dimension of the tubular body.  Sarac et al. (hereinafter, Sarac) teaches compressing an intraluminal stent (fig. 3-5) by placing the stent in a flexible sleeve 330 and reducing the dimension of the flexible tube (para. 33) in order to contract the stent therein (para. 33, fig. 5). Sarac teaches the deforming step includes axisymmetrically reducing the dimension of the tubular body (para. 27). It would have been obvious to modify the contracting step of the Globerman and Chang method to include compression by placing the stent in a flexible tube and reducing the dimension of the flexible tube as taught by Sarac as an obvious alternate means of compressing a stent for percutaneous implantation.  This modification would have occurred using known methods and would have yielded predictable results to one of ordinary skill at the time the invention was filed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774